Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendments
The amendments filed January 8th, 2021 have been entered.  Claims 6 and 21 have been amended.  No claims have been cancelled nor added.  Claims 1-27 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US PG Pub 2013/0332085, in view of Luo, US PG Pub 2014/0000338, and further in view of Botwey, “Multi-Modal Data Fusion to Improve an Early Warning System for Hypo-/Hyperglycemic Events.”
Regarding Claim 1, Yang teaches a method for retrospective self-calibration of a glucose sensor for measuring the level of glucose in a body of a user (Abstract, “The measured values of the impedance –related parameters are then used in … calculating a highly-reliable fused sensor glucose value [and] calibrating sensors”), said sensor including physical sensor electronics ([0023], “sensor electronics operably coupled to the sensor”), a microcontroller ([0023], “to operably couple the sensor electronics to a microcontroller”), a recorder ([0109], “the sensor measurements may be stored in a measurement memory”), and a working electrode (Abstract, “to measure values of impedance-related parameters for one or more sensing electrodes”), the method comprising: measuring, by said physical sensor electronics, an electrode current (Isig) for the working electrode ([0015], “measuring the electrode current (Isig) for each of the plurality of redundant sensing electrodes”), storing a plurality of said Isig values for said working electrode in said recorder; retrieving the plurality of Isig values from said recorder ([0113], “the microcontroller may utilize measurements stored within an internal memory in order to determine the blood glucose level of the subject”), preprocessing said retrieved Isig values by said microcontroller (Fig. 31, performing initial diagnostics to ensure the sensor is still in place and the user is hydrated is preprocessing the Isig current signal) … calculate, by said microcontroller, a … sensor glucose (SG) value based on said Isig values ([0015], “the fused sensor glucose value is calculated based on … measuring the electrode current (Isig)”) wherein said retrospective self-calibration is performed without the use of finger-stick blood glucose measurements ([0171], “Embodiments of the invention described herein are directed to advancements … wherein the requirement of finger sticks may be minimized or eliminated, and whereby clinical decisions may be made based on information derived from the sensor signal alone, with a high level of reliability”).
Yang is silent regarding decomposing said preprocessed Isig values using discrete wavelet decomposition and using at least one machine learning model to calculate, by said microcontroller, a final sensor glucose (SG) value based on said Isig values and said discrete wavelet decomposition.  
Luo, also regarding glucose sensor data processing, teaches decomposing [a sensor signal that is responsive to glucose level, e.g. Isig, see [0139] ] values using discrete wavelet decomposition (Luo, [0014], “decomposing the at least one sensor signal as represented by the series of samples using at least one discrete wavelet transform” where, [0009], “at least one sensor signal that is responsive to a blood glucose level of the patient” for example [0073], “an analog sensor signal Isig”, also see [0110] and [0139] “an electro-chemical glucose sensor may  where the drifting is detected in part by smoothing using the discrete wavelet transformation, see [0142]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the discrete wavelet transform of Luo to perform a step of smoothing the Isig values of Yang (see Yang, [0251], “each of the flowcharts includes a spike filtering process …. it is preferable to first filter the Isigs … to obtain respective filtered Isigs”).  The motivation to do so is that Yang needs the spikes filtered out of their Isigs, i.e. the data to be smooth, and Luo teaches “reconstructing a smooth signal … resulting from the at least one discrete wavelet transform” (Luo, [0014]) providing a method to achieve that outcome; that is, “a discrete wavelet transform (DWT) may be used to decompose a signal into different levels of detail [including] a smooth signal” (Luo, [0144]).  Thus, the Yang/Luo combination teaches to calculate, by said microcontroller, a final sensor glucose (SG) value based on said Isig values and said discrete wavelet decomposition.
The Yang/Luo combination does not teach using at least one machine learning model to calculate, by said microcontroller, a final sensor glucose (SG) value based on said Isig values and discrete wavelet decomposition.  However, Botwey, also directed to determining a glucose value based on sensor readings, teaches using at least one machine learning model (Botwey, pg. 4843, 1st column, Abstract, “Data … were used in two adaptive data-driven models … [i.e.] cARX and a recurrent neural network … to merge the complementary performances of the prediction models [to create] the fused output” where “the fused output” is a final sensor glucose value, see pg. 4844, 1st column, 4th paragraph, “to predict the glucose profile” and the two data-driven models “cARX” and “a recurrent neural network” denote machine learning models.  Further, Botwey fuses the output using a genetic programming machine learning model, see Botwey, pg. 4845, 2nd column, 2nd paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glucose estimates output from the Yang/Luo combination (which are based on said Isig values and discrete wavelet decomposition because they are based on the smoothed Isig values) as inputs to the fusion model, using machine learning, of Botwey, thus creating an invention within the scope of the Claim 1.  The motivation to do is “to increase prediction accuracy and efficiency [Botwey will] combine multiple predictors to produce superior results compared to single predictors” (Botwey, pg. 4843, Abstract).  
Regarding Claim 2, the Yang/Luo/Botwey combination of Claim 1 teaches the method of Claim 1.  The combination has already been demonstrated to teach wherein said at least one machine learning model is one of genetic programming and regression decision tree (Botwey, pg. 4845, 2nd column, 2nd paragraph, “Genetic Programming” is used for data fusion).
Regarding Claim 3, the Yang/Luo/Botwey combination of Claim 1 teaches the method of Claim 1.  The combination has already been demonstrated to teach wherein said at least one machine learning model is a neural network (Botwey, pg. 4843, 1st column, Abstract, “a recurrent neural network”).
Regarding Claim 18, the Yang/Luo/Botwey combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Yang further teaches smoothing of the preprocessed Isig values (Yang, Fig. 35, “Low pass Filter” is smoothing, also [0251], “once an EIS procedure has been performed … it is preferable to first filter the Isigs,” i.e. to remove “spikes”; in the Yang/Luo/Botwey combination, this smoothing is performed by signal reconstruction of the decomposed wavelets, see Luo, [0014]).

Claims 4-11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo and Botwey, and further in view of Dinney, US PG Pub 2013/0058925.
Regarding Claim 4, the Yang/Luo/Botwey combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Yang/Shao/Botwey combination of Claim 1 (through features of Botwey already incorporated in the combination, namely the fusion process) teaches wherein a first glucose sensor value is calculated and wherein a second glucose sensor value is calculated (Botwey, pg. 4484, 1st column, 4th paragraph, “Each model uses sensor glucose … data in order to predict the glucose profile”).
The combination does not uses the specific machine learning models recited in Claim 4 (i.e. genetic programming or regression decision tree) to predict a glucose value which is to be fused, but Dinney teaches both of these methods (Dinney, [0011], “using … classification and regression trees (CART), or genetic programming”) to perform prediction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use some of the non-linear predictive machine learning models of Dinney in the Yang/Luo/Botwey combination because each of the inventions concern physiological predictions from data.  The motivation to do so is that the Yang/Luo/Botwey combination teaches prediction with an ensemble of predictive models, and Dinney teaches that these predictive models can be used “to improve accuracy” (Dinney, [0011]).
Regarding Claim 5, the Yang/Luo/Botwey/Dinney combination of Claim 4 teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  The combination has already been shown to teach, through Botwey, to teach fusing said first and second sensor glucose values to obtain a fused SG, wherein said final sensor glucose value is determined based on said fused SG (Botwey, pg. 4843, 1st column, Abstract, “Data … were used in two 
Regarding Claim 6, the Yang/Luo/Botwey/Dinney combination of Claim 5 teaches the method of Claim 5 (and thus the rejection of Claim 5 is incorporated).  Yang further teaches an electrochemical impedance spectroscopy (EIS) procedure for said working electrode to obtain a plurality of values of an EIS-based parameter for said electrode (Yang, Abstract, “A diagnostic Electrochemical Impedance Spectroscopy (EIS) procedure is applied to measure values of impedance-related parameters for one or more sensing electrodes”), wherein said fused SG is further calculated based on said values of the EIS-based parameter (Yang, Abstract, “The measured values of the impedance-related parameters are then used in … calibrating sensors,” thus, in calculating the fused SG ).  
Regarding Claim 7, the Yang/Luo/Botwey/Dinney combination of Claim 6 teaches the method of Claim 6 (and thus the rejection of Claim 6 is incorporated).  The EIS procedure of Yang uses the EIS-based parameter of imaginary impedance (Yang, Abstract, “the parameters may include real impedance, imaginary impedance”).  
Regarding Claim 8, the Yang/Luo/Botwey/Dinney combination of Claim 6 teaches the method of Claim 6 (and thus the rejection of Claim 6 is incorporated). The EIS procedure of Yang uses the EIS-based parameter of real impedance (Yang, Abstract, “the parameters may include real impedance, imaginary impedance”).  
Regarding Claim 9, the Yang/Luo/Botwey/Dinney combination of Claim 6 teaches the method of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Yang further teaches smoothing said values of the EIS-based parameter prior to calculating said fused SF (Yang, [0209], “in a majority of situations where glucose may be seen to have an effect on the where “filtering out” denotes smoothing).
Regarding Claim 10, the Yang/Luo/Botwey/Dinney combination of Claim 6 teaches the method of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Yang further teaches wherein calculation of the fused SG is repeated periodically to generate a plurality of fused SG values over time (Yang, [0002], “continuous glucose monitors” & Fig. 28C, “Combined sensor glucose output”).
Regarding Claim 11, the Yang/Luo/Botwey/Dinney combination of Claim 6 teaches the method of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Yang further teaches wherein calculation of said fused SG is repeated continuously to generate a stream of fused SG values over time (Yang, [0002], “continuous glucose monitors” & Fig. 28C, “Combined sensor glucose output”).
Regarding Claim 14, the Yang/Luo/Botwey/Dinney combination of Claim 11 teaches the method of Claim 11 (and thus the rejection of Claim 11 is incorporated).  Yang further teaches further teaches blanking one or more portions of said stream of fused SG values (Yang, [0149], “The analyzation module 950 utilizes feedback from the sensor to determine whether or not the sensor is stabilized … The analyzation module 950 may measure a voltage … directly at the counter electrode” where all measurement data is blanked/not used if the sensor is not yet stabilized, [0149], “After the analyzation module 950 has determined that the senor is stabilized and the sensor is providing accurate measurements … the microcontroller can start using … the sensor signal”).
16, the Yang/Luo/Botwey/Dinney combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  Yang further teaches wherein said blanking is based on representative values of one or more … a counter electrode voltage (Vcntr) (Yang, [0149], “The analyzation module 950 utilizes feedback from the sensor to determine whether or not the sensor is stabilized … The analyzation module 950 may measure a voltage … directly at the counter electrode” where all measurement data is blanked/not used if the sensor is not yet stabilized, [0149], “After the analyzation module 950 has determined that the senor is stabilized and the sensor is providing accurate measurements … the microcontroller can start using … the sensor signal”).
Regarding Claim 17, the Yang/Luo/Botwey/Dinney combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  Yang further teaches wherein fused SG and said final SG are calculated in real time (Yang, [0002], “continuous glucose monitoring” with [0014], “real-time sensor diagnostics” applied to the final SG calculated by Botwey).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo, Botwey, and Dinney, and further in view of Mastrototaro, US Patent 6,424,847.
Regarding Claim 12, the Yang/Luo/Botwey/Dinney combination of Claim 11 teaches the method of Claim 11 (and thus the rejection of Claim 11 is incorporated).  The combination, does not teach including smoothing one or more segments of said stream of fused SG values, but Mastrototaro teaches this limitation (Mastrototaro, column 10, lines 21-25, “In further alternatives, clipping may be applied to the sampled values, interval values, memory values, calculated glucose values” where “clipping” is an example of smoothing; also see column 17, 
Regarding Claim 15, the Yang/Luo/Botwey/Dinney combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  The combination does not teach, but Mastrototaro teaches wherein said blanking is based on a level of noise in said stream of fused SG values (Mastrototaro, column 9, lines 13-15, “interval values that are outside of the clipping limits are ignored” with column 9, lines 23-26, “the level that the clipping limits are set to is dependent on an acceptable amount of change … which is affected by the sensor sensitivity, signal noise, signal drift, and the like”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (only the blanking/clipping) of Mastrototaro into Yang, because both inventions predict glucose values based on Isig measurements.  The motivation to do so is that “an acceptable amount of change … is affected by the sensor sensitivity, signal noise, signal drift, and the like” (Mastrototaro, column 9, lines 23-26).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo, Botwey, Dinney and Mastrototaro, and further in view of Abeyratne, US PG Pub 2011/0301487.
13, the Yang/Luo/Botwey/Dinney/Mastrototaro combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  The combination, through Mastrototaro, teaches smoothing and filtering the data results (Mastrototaro, column 10, lines 21-25, “In further alternatives, clipping may be applied to the sampled values, interval values, memory values, calculated glucose values” where “clipping” is an example of smoothing & column 17, lines 60-61, “readings are processed (filtered, smoothed, clipped, averaged, and the like)”) but is silent regarding smoothing with a low-pass filter.  Abeyratne teaches smoothing, i.e. removing noise, with a low-pass filter ([0174], “The digital signal … is passed to a band-pass digital filter to remove out-of-band noise” where “band-pass filter” is a low-pass filter in combination with a high-pass filter to remove both high and low frequency noise).  It would have been obvious to one or ordinary skill in the art before the effective filing date to use a low-pass filter, like Abeyratne, to smooth the output data because both inventions need to smooth the data in their calculations.  The motivation to do so is “to remove out-of-band noise” (Abeyratne, [0174]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo and Botwey, and further in view of Abeyratne.  
Regarding Claim 19, the Yang/Luo/Botwey combination of Claim 18 teaches the method of Claim 18 (and thus the rejection of Claim 18 is incorporated).  Yang teaches wherein the preprocessed Isig values are smoothed (Yang, [0251], “to first filter the Isigs”) but does not do so using a polynomial model for local regression with weighted linear least squares.  However, Abeyratne teaches this limitation (Abeyratne, [0137], “to reveal the slow changes and remove outliers [the] Loess Smoothening Method is used, which is based on a local regression nd degree polynomial model”).  It would have been obvious to one of ordinary skill in the art to incorporate this feature from Abeyratne into the invention of Yang/Luo/Botwey in order to further smooth the Isig values because both inventions desire to smooth sensor data.  The motivation to do so is “in order to improve the performance … and to remove outliers” (Abeyratne, [0137]).
Regarding Claim 20, the Yang/Luo/Botwey/Abeyratne combination of Claim 19 teaches the method of Claim 19 (and thus the rejection of Claim 19 is incorporated).  Yang further teaches calculating signal noise for said smoothed Isig values (Yang, [0252], “Noise check” determines whether the Isig value is too noisy or not, also see Fig. 34).

Claims 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo and Botwey.
Regarding Claim 21, Yang teaches a method for retrospective self-calibration of a glucose sensor for measuring the level of glucose in a body of a user (Abstract, “The measured values of the impedance –related parameters are then used in … calculating a highly-reliable fused sensor glucose value [and] calibrating sensors”), said sensor including physical sensor electronics ([0023], “sensor electronics operably coupled to the sensor”), a microcontroller ([0023], “to operably couple the sensor electronics to a microcontroller”), a recorder ([0109], “the sensor measurements may be stored in a measurement memory”), and a working electrode (Abstract, “to measure values of impedance-related parameters for one or more sensing electrodes”), the method comprising: measuring, by said physical sensor electronics, an electrode current (Isig) for the working electrode ([0015], “measuring the electrode current (Isig) for each of the plurality of redundant sensing electrodes”), storing a plurality of said Isig values for said working electrode in said recorder; retrieving the plurality of Isig values from said recorder ([0113], “the microcontroller may utilize measurements stored within an internal memory in order to determine the blood glucose level of the subject”), preprocessing said retrieved Isig values by said microcontroller (Fig. 31, performing initial diagnostics to ensure the sensor is still in place and the user is hydrated is preprocessing the Isig current signal) … calculate, by said microcontroller … sensor glucose values based on said Isig values ([0015], “the fused sensor glucose value is calculated based on … measuring the electrode current (Isig)”) … performing an electrochemical impedance spectroscopy (EIS) procedure for said working electrode to obtain a plurality of values of an EIS-based parameter for said electrode (Yang, Abstract, “A diagnostic Electrochemical Impedance Spectroscopy (EIS) procedure is applied to measure values of impedance-related parameters for one or more sensing electrodes”), wherein … fused SG is further calculated based on said values of the EIS-based parameter (Yang, Abstract, “The measured values of the impedance-related parameters are then used in … calibrating sensors,” thus, in calculating a fused SG) wherein calculation of said fused SG is repeated continuously to generate a stream of fused SG values over time (Yang, [0002], “continuous glucose monitors” & Fig. 28C, “Combined sensor glucose output”) wherein one or more portions of said stream of fused SG values is blanked based on values of a counter electrode voltage (Vcntr) (Yang, [0149], “The analyzation module 950 utilizes feedback from the sensor to determine whether or not the sensor is stabilized … The analyzation module 950 may measure a voltage … directly at the counter electrode” where all measurement data is blanked/not used if the sensor is not yet stabilized, [0149], “After the analyzation module 950 has determined that the senor is stabilized 
Yang is silent regarding decomposing said preprocessed Isig values using discrete wavelet decomposition and using respective first and second machine learning models to calculate, by said microcontroller, respective first and second glucose values on based on said Isig values and said discrete wavelet decomposition and fusing said first and second glucose values.
Luo, also regarding glucose sensor data processing, teaches decomposing [a sensor signal that is responsive to glucose level, e.g. Isig, see [0139] ] values using discrete wavelet decomposition (Luo, [0014], “decomposing the at least one sensor signal as represented by the series of samples using at least one discrete wavelet transform” where, [0009], “at least one sensor signal that is responsive to a blood glucose level of the patient” for example [0073], “an analog sensor signal Isig”, also see [0110] and [0139] “an electro-chemical glucose sensor may generate current … such a signal may gradually drift” where the drifting is detected in part by smoothing using the discrete wavelet transformation, see [0142]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the discrete wavelet transform of Luo to perform a step of smoothing the Isig values of Yang (see Yang, [0251], “each of the flowcharts includes a spike filtering process …. it is preferable to first filter the Isigs … to obtain respective filtered Isigs”).  The motivation to do so is that Yang needs the spikes filtered out of their Isigs, i.e. the data to be smooth, and Luo teaches “reconstructing a smooth signal … resulting from the at least one discrete wavelet transform” (Luo, [0014]) providing a method to achieve that outcome; that is, “a discrete wavelet transform (DWT) may be used to decompose a signal into different levels of detail [including] a smooth signal” (Luo, to calculate, by said microcontroller, … sensor glucose values based on said Isig values and said discrete wavelet decomposition.
The Yang/Luo combination does not teach using respective first and second machine learning models to calculate, by said microcontroller, respective first and second sensor glucose values based on said Isig values and discrete wavelet decomposition and fusing said first and second glucose values.  However, Botwey, also directed to determining a glucose value based on sensor readings, teaches using respective first and second machine learning models to calculate respective first and second sensor glucose values and fusing said first and second glucose values to obtain a fused sensor glucose (SG) (Botwey, pg. 4843, 1st column, Abstract, “Data … were used in two adaptive data-driven models … [i.e.] cARX and a recurrent neural network … to merge the complementary performances of the prediction models [to create] the fused output” where each prediction model creates a respective first or second sensor glucose value, see pg. 4844, 1st column, 4th paragraph, “Each model [will] predict the glucose profile” and the two data-driven models “cARX” and “a recurrent neural network” denote machine learning models).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glucose estimates output from the Yang/Luo combination (which are based on said Isig values and discrete wavelet decomposition because they are based on the smoothed Isig values) as inputs to the fusion model, using machine learning, of Botwey, thus creating an invention within the scope of the Claim 21.  The motivation to do is “to increase prediction accuracy and efficiency [Botwey will] combine multiple predictors to produce superior results compared to single predictors” (Botwey, pg. 4843, Abstract).  
22, the Yang/Luo/Botwey combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated).  The EIS procedure of Yang uses the EIS-based parameter of imaginary impedance (Yang, Abstract, “the parameters may include real impedance, imaginary impedance”).  
Regarding Claim 23, the Yang/Luo/Botwey combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated). The EIS procedure of Yang uses the EIS-based parameter of real impedance (Yang, Abstract, “the parameters may include real impedance, imaginary impedance”).  
Regarding Claim 24, the Yang/Luo/Botwey combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated).  Yang further teaches smoothing said values of the EIS-based parameter prior to calculating said fused SF (Yang, [0209], “in a majority of situations where glucose may be seen to have an effect on the magnitude of an EIS-based parameter, such effect is usually small enough such that it can be filtered out of the measurement, e.g. via software in the IC” where “filtering out” denotes smoothing).
Regarding Claim 27, the Yang/Luo/Botwey combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated). Yang further teaches that blanking is further based on values of said EIS-based parameter (Yang, [0149], “The analyzation module 950 utilizes feedback from the sensor to determine whether or not the sensor is stabilized … The analyzation module 950 may measure … an impedance of the sensor” where all measurement data is blanked/not used if the sensor is not yet stabilized, [0149], “After the analyzation module 950 has determined that the senor is stabilized and the sensor is providing accurate measurements … the microcontroller can start using … the sensor signal”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo, Botwey, and further in view of Mastrototaro.
Regarding Claim 25, the Yang/Luo/Botwey combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated).  The combination does not teach including smoothing one or more segments of said stream of fused SG values, but Mastrototaro teaches this limitation (Mastrototaro, column 10, lines 21-25, “In further alternatives, clipping may be applied to the sampled values, interval values, memory values, calculated glucose values” where “clipping” is an example of smoothing; also see column 17, lines 60-61, “readings are processed (filtered, smoothed, clipped, averaged, and the like)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (only the smoothing) of Mastrototaro into Yang, because both inventions predict glucose values based on Isig measurements.  The motivation to do so is “reducing the effects of extraneous data, outlying data points, or transients” (Mastrototaro, column 9, lines 7-8).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Luo, and Botwey, and further in view of Dinney.
Regarding Claim 26, the Yang/Luo/Botwey combination of Claim 21 teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated).  The Yang/Shao/Botwey combination of Claim 21 (through features of Botwey already incorporated in the combination, namely the fusion process) teaches wherein a first glucose sensor value is calculated and wherein a second glucose sensor value is calculated (Botwey, pg. 4484, 1st th paragraph, “Each model uses sensor glucose … data in order to predict the glucose profile”).
The combination does not uses the specific machine learning models recited in Claim 26 (i.e. genetic programming or regression decision tree) to predict a glucose value which is to be fused, but Dinney teaches both of these methods (Dinney, [0011], “using … classification and regression trees (CART), or genetic programming”) to perform prediction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use some of the non-linear predictive machine learning models of Dinney in the Yang/Luo/Botwey combination because each of the inventions concern physiological predictions from data.  The motivation to do so is that the Yang/Luo/Botwey combination teaches prediction with an ensemble of predictive models, and Dinney teaches that these predictive models can be used “to improve accuracy” (Dinney, [0011]).
Response to Arguments
Applicant’s arguments filed January 8th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of the previous Office Action have been fully considered, and are persuasive.  Due to amendment to the claims, the rejections have been withdrawn.  
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the previous Office Action have been fully considered, but are unpersuasive.
Applicant argues that the Yang/Luo/Botwey combination of Claim 1 does not teach the limitation using at least one machine learning model to calculate, by said microcontroller, a final sensor glucose (SG) value based on said Isig values and said discrete wavelet transform.  The applicant states “The Examiner acknowledges that the combination of Yang and Luo fails to teach this feature and relies on Botwey instead.”  However, it appears that the applicant has misinterpreted this statement by the examiner in the previous rejection.  The examiner agrees that Yang and Luo do not teach this entire limitation – neither Yang nor Luo teaches using at least one machine model to calculate a final sensor glucose value.  The Yang/Luo combination described at that point of the rejection does teach to calculate a … sensor glucose value based on said Isig values and said discrete wavelet combination; Yang and Luo merely fail to do so using a machine learning model.  However, the applicant argues that Botwey does not teach “the combination of Isig values and a discrete wavelet decomposition” and does not recognize that this argued feature is taught by the Yang/Luo combination (or that the combination of Isig values and the discrete wavelet transform is implied by Luo alone).  Yang teaches calculating a sensor glucose value using a smoothed version of the Isig values.   Luo teaches smoothing glucose sensor values (which appear to include sensor current/Isig values) by using the discrete wavelet transformation.  The combination of using Isig values and the discrete wavelet combination, which the applicant argues “there is simply no reason that a skilled person would select the combination of Isig values and a discrete wavelet transformation,” is thus clearly motivated by the text of Yang and Luo, without need of Botwey.  Botwey is not relied upon in the rejection to combine Isig values and a discrete wavelet transformation; Botwey is relied upon for use of (one or more) machine learning models in calculating a final sensor glucose value, particularly by fusing the output of multiple predictions, including one such as that from the Yang/Luo combination.  The current rejection has been clarified by emphasizing, using underlining, exactly which portions of the recited feature are and are not taught by the combinations of references, and by pointing to additional passages in Luo 
Applicant’s arguments regarding similar independent Claim 21 and regarding the dependent claims rely upon the same features argued with respect to Claim 1, and are thus unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /BRIAN M SMITH/Examiner, Art Unit 2122